Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141181                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141181
                                                                    COA: 291011
                                                                    Ingham CC: 08-001225-FH
  MICHAEL JOSEPH PARKS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 20, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the rule of People v Adams, 262 Mich App 89 (2004) — holding that
  inability to pay is not a defense to the crime of felony non-support under MCL 750.165
  — is unconstitutional. See Port Huron v Jenkinson, 77 Mich 414 (1889).

         We further ORDER that this case be argued and submitted to the Court together
  with the cases of People v Likine (Docket No. 141154) and People v Harris (Docket No.
  141513) at such future session of the Court as the cases are ready for submission. Each
  side will have 30 minutes for oral argument.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2010                   _________________________________________
           s1027                                                               Clerk